DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election without traverse of Group I species in the reply filed on 01/14/2021 is acknowledged. 
Claims 9, 11-12 and 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 4-5, 8 and 21-22 are readable on the elected species of Mg C6 alkyl as a single grouping of patentable indistinct organomagnesium compound, an aliphatic hydrocarbon solvent as a single grouping of patentable indistinct solvent, HCl as halide, MgCl2 as support, titanium compound containing halogen as a single grouping of patentable indistinct Ti compound, and 4,4-bis(methoxymethyl)-2,6-dimethylheptane (DIBDMP) having the structure as shown below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The Examiner requests that Applicant elect a single disclosed species or a single grouping of patentably indistinct species.
According to MPEP that “Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.”
In this case, the examiner found copper cation of the divalent metal species in the prior arts, they are used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. See the detailed discussion below.
Claims 2, 6-7, 10,13 and 20 have been cancelled. 
Claims 21-22 are newly added.
Claims 1, 4-5, 8 and 21-22 are readable on the elected Group and species.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 1, 4-5, 8 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Denkwitz et al. (US 2014/0148565 A1).
Regarding claims 1 and 21, Denkwitz et al. teach a process of making polymerization catalyst comprising steps of 
(a) reacting a hydrocarbon solution (heptane)([0044]) of dialkyl magnesium including n-butyloctyl magnesium (applicant’s elected C6 organomagnesium) ([0025]-[0026]) with an excess amount of halogenating agent HCl (applicant’s non-metallic halide)([0045]),
(b) adding a titanium compound TiCl4 (applicant’s elected Ti-Cl compound) for 0.1-0.5 hours to the reaction mixture in step (a)([0046]),
(c) adding an electron donor 1,3-diether including 2,2-di-isobutyl-1,3-dimethoxypropane (DIBDMP having the structure as shown above)(applicant’s elected electron donor having the formula (I) to the reaction mixture in step (b)([0032], [0034] and [0046]).
2,2-di-isobutyl-1,3-dimethoxypropane (DIBDMP) taught by Denkwitz et al. corresponds to the instant claimed formula (I), wherein R1=R2=R5=R6=H, R3=R4=iso-butyl (branched hydrocarbyl), X=Me.
Regarding claims 4-5, the process taught by Denkwitz et al. comprises a donor/Ti molar ratio preferably from 6 to 1 for 0.5 to 3 hours as the instant claims ([0046]).
Regarding claims 8 and 22, as discussed above, the process taught by Denkwitz et al. is continuation addition of each reagent stepwise (one-pot) with no separation ([0043]-[0046]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1732